Citation Nr: 0015291	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a head injury, claimed as headaches, and if so, 
whether such evidence provides a basis for the grant of 
service connection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Oakland, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a back 
disability during active service, or of a nexus between his 
current back disability and active service. 

2.  Entitlement to service connection for residuals of a head 
injury was denied in an August 1971 rating decision; the 
veteran did not submit a notice of disagreement with this 
decision within one year of notice thereof.  

3.  The additional evidence submitted since August 1971 
contains information not previously considered, and which 
bears directly and substantially upon the specific matter 
under consideration.  

4.  The veteran has not submitted evidence of a head injury 
or headaches during active service, and he has not submitted 
competent evidence of a nexus between his current disability 
and active service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The August 1971 rating decision which denied the 
veteran's claim for entitlement to service connection for 
residuals of a head injury is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (1999).

3.  The veteran has submitted new and material evidence to 
reopen his claim for entitlement to service connection for 
residuals of a head injury, claimed as headaches.  38 C.F.R. 
§ 3.156(a) (1999).

4.  The veteran's claim for entitlement to service connection 
for the residuals of a head injury, claimed as headaches, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed a low back disability 
and chronic headaches as a result of a head injury during 
active service.  He argues that the injuries which led to the 
development of his disabilities were incurred when he was hit 
by a truck in Vietnam.  

I. Back

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

A review of the service medical records is negative for 
evidence of a back disability.  There is no record of an 
injury to the back, or of being hit by a truck.  The records 
do not show that the veteran ever made any complaints 
concerning a back disability, and the January 1968 discharge 
examination reflects that the veteran's spine was normal.  

The initial evidence of the existence of a back disability is 
found in the report of a March 1998 VA examination.  The 
veteran gave a history of being hit by a truck while on rest 
and recreation in Vietnam.  He did not give a history of any 
back pain at that time.  He did state that he had experienced 
back pain since the 1980's after some heavy lifting.  The 
diagnoses included nonservice connected mild lumbosacral 
spondylosis with root irritation.  

In an April 1998 statement, the veteran's mother indicated 
that the veteran's back was injured when he was hit by a 
truck in service.  She further noted that he had been having 
back trouble since that time, and that he had been receiving 
treatment from a chiropractor.  

VA treatment records from May 1998 show that the veteran had 
a 30 year history of chronic low back pain.  The pain had 
been worse for the past 20 years, and he had been treated by 
a chiropractor.  The assessment included low back pain times 
30 years.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a low back disability.  The service medical 
records are completely negative for evidence of a low back 
injury or disability during service.  The initial evidence of 
a low back disability is dated more than 30 years after the 
veteran's discharge from service.  The veteran has not 
submitted any competent medical evidence of a nexus between 
this disability and active service.  The March 1998 examiner 
opined that the veteran's low back pain was nonservice 
connected.  The May 1998 records note back pain by history 
only, which is not supported by any other medical records.  
Finally, the statements of the veteran and his mother 
concerning the relationship between his current back problems 
and an injury in service have been noted, but they are not 
physicians, and are not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as the veteran has not 
submitted evidence of a back disability during active 
service, or of a nexus between his current disability and 
active service, his claim is not well grounded.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

In reaching this decision, the Board notes the veteran's 
belief that if his service medical records do not show that 
he was treated for injuries as a result of being hit by a 
truck, then some of his service medical records must be 
missing.  His April 1998 notice of disagreement seems to 
indicate that this accident occurred in April 1967.  However, 
the Board notes that a document dated July 1971 shows that 
the veteran's complete health records were requested, and 
that all available records had been forwarded.  A review of 
these records shows that they appear to be intact, and 
include notations indicating treatment for various complaints 
in March 1967 and May 1967, without reference to the claimed 
injury.  Therefore, there is no reason to believe that any 
service medical records are missing.  

II. Head Injury

The record shows that entitlement to service connection for 
the residuals of a head injury was denied in an August 1971 
rating decision.  The veteran was notified of this decision 
and provided with his appellate rights in an August 1971 
letter.  The veteran did not submit a Notice of Disagreement 
with this decision within one year of receipt of the letter.  
Therefore, the August 1971 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

The evidence considered by the August 1971 rating decision 
was the veteran's service medical records.  The October 1965 
pre-induction examination and Report of Medical History 
indicate that the veteran had a repair of a laceration of the 
right forehead as a child.  The records are negative for any 
evidence of headaches or a head injury.  The January 1968 
discharge examination note that the head was normal, and that 
the neurologic examination was normal.  

The August 1971 rating decision noted that a laceration of 
the right forehead had been indicated on the entrance 
examination, but that the service medical records did not 
show a head injury in service.  The claim was denied as not 
shown by the evidence of record.  

The evidence submitted since August 1971 includes the report 
of a March 1998 VA neurological examination.  He gave a 
history of being hit by a truck while crossing a road while 
on rest and recreation in Vietnam.  He said his next memory 
was 24 hours later, at which time his head was bandaged due 
to a wound in the right frontal region.  The veteran said he 
was hospitalized for a few days, but was not told whether 
there was a fracture.  Currently, he had almost daily 
headaches.  These lasted a few minutes, and were located in 
the right forehead.  They might recur every three to four 
hours, and were helped by taking aspirin.  There was also an 
occasional numbness in the right frontal area, as well as 
some constant pressure.  Following examination, the diagnosis 
was post-traumatic short-lived infrequent focal headaches, 
under aspirin control.  The impression of an X-ray study 
conducted at this time noted that the cause of the recurrent 
headaches was not defined.  

Lay statements dated April 1998 from the veteran's sisters 
are contained in the claims folder.  These state that the 
veteran has recurring headaches due to a metal plate being 
placed in his head while overseas.  An April 1998 statement 
from the veteran's mother contains similar information.  

VA treatment records dated May 1998 to November 1998 are 
contained in the claims folder.  The May 1998 records show 
that the veteran complained of a 30 year history of right 
forehead temporal area pain.  He claimed to have had a metal 
plate put in his head after being hit by a taxicab at age 18.  
An X-ray study did not show any evidence of metallic 
fragments or old fractures of the skull.  The assessment was 
headaches times 30 years. 

VA treatment records from August 1998 show that the veteran 
continued to complain of headaches.  October 1998 records 
indicate that the veteran was followed for sinus symptoms.  
The veteran stated that every seven weeks he would develop 
pain behind and above his left eye that was very pressure 
like with associated frontal headaches.  Following the 
examination, the impression was left retro-orbital pain and 
headache.  The veteran's history suggested that he might have 
an underlying sinusitis.  

VA records dated in November 1998 note that the veteran had 
been ill with headache and sinus infection.  He had severe 
headaches which sounded like cluster headaches, but he had 
only recently had sinus problems.  

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for entitlement to 
service connection for a head injury, claimed as headaches.  
The evidence considered in August 1971 did not show that the 
veteran currently had headaches or any other residual that 
could be attributed to a head injury.  The evidence submitted 
since that time shows that the veteran experiences almost 
daily headaches.  As this evidence was not considered in 
August 1971, and as one of the basis for the denial of 
service connection was that a head injury was not shown, the 
evidence is both new and material.  

However, the Board finds that the veteran has not submitted 
evidence of a well grounded claim for entitlement to service 
connection for a head injury, claimed as headaches.  The 
service medical records are completely negative for any 
evidence of headaches or a head injury.  There is no record 
of the veteran being hit by a truck or any other vehicle.  
The current medical records do establish that the veteran 
experiences headaches, sometimes on a daily basis.  However, 
the veteran has not submitted any evidence of a nexus between 
these headaches and active service.  The examiners have 
related the veteran's disability to service by history only, 
and the history was clearly supplied by the veteran as it is 
not supported by the evidence of record.  The most recent 
records have attributed the veteran's headaches to a sinus 
infection.  The Board notes that the veteran appears to be a 
particularly poor historian, as he has apparently related to 
both his sister and to the May 1998 examiner that he has a 
metal plate in his head, when X-ray studies clearly show that 
this is not the case.  The Board recognizes the sincere 
belief of the veteran and his family that his headaches are 
related to events in active service, but they are not 
qualified to express this medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, as the veteran 
has not submitted evidence of a head injury or headaches in 
service, and as he has not submitted competent evidence of a 
nexus between his current disability and active service, his 
claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

III. Conclusion

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).





ORDER

Entitlement to service connection for a low back disability 
is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for residuals of a head injury, 
claimed as headaches.  

Entitlement to service connection for residuals of a head 
injury, claimed as headaches, is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

